                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ROBERT ALEXANDER,

         Plaintiff,                                                         ORDER
 v.
                                                                   Case No. 19-cv-427-jdp
 KEVIN A. CARR, et al.,

         Defendants.


       On May 28, 2019, I entered an order giving plaintiff Robert Alexander until June 18,

2019 to submit either the $400 filing fee or a motion for leave to proceed without prepaying

the filing fee in this case. On June 3, 2019, plaintiff submitted a motion for leave to proceed

without prepayment of the filing fee along with an uncertified inmate transaction statement to

support this request. Dkt. 4 and 5. This statement is not adequate to determine plaintiff’s

indigency status. Plaintiff also submitted a letter indicating that he has requested from the

institution business office a certified copy of his inmate trust fund account statement (or

institutional equivalent) for the six-month period immediately preceding the filing of the

complaint. Dkt. 6. The court has yet to receive plaintiff’s six-month inmate trust account

statement.

       I will give plaintiff an extension of time until July 11, 2019 to submit a certified inmate

trust fund account statement. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                                  1
                                              ORDER

        IT IS ORDERED that plaintiff Robert Alexander may have until July 11, 2019 to

submit a certified trust fund account statement for the period beginning approximately

November 28, 2018 and ending approximately May 28, 2019. If, by July 11, 2019, plaintiff

fails to respond to this order, I will assume that plaintiff wishes to withdraw this action

voluntarily. In that event, the case will be closed without prejudice to plaintiff filing the case

at a later date.




                   Entered this 20th day of June, 2019.

                                        BY THE COURT:


                                        /s/
                                        PETER OPPENEER
                                        Magistrate Judge




                                                  2
